              Case 2:20-cv-00330-TSZ Document 17 Filed 08/28/20 Page 1 of 2



 1                                                     THE HONORABLE THOMAS S. ZILLY

 2

 3

 4
 5

 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9 MOLLY ORR, individually, and BRANDON
   URISH, individually,                               No.: 2:20-cv-00330-TSZ
10
                        Plaintiffs,                   STIPULATED MOTION AND ORDER TO
11                                                    DISMISS PLAINTIFFS' CLAIMS
          v.                                          AGAINST NATIONWIDE MUTUAL
12                                                    INSURANCE COMPANY AND K&K
   NATIONWIDE MUTUAL INSURANCE                        INSURANCE GROUP, INC. WITH
13 COMPANY, a foreign insurer, K & K                  PREJUDICE
   INSURANCE GROUP, INC., a foreign
14 corporation, and XYZ Company,

15                        Defendants.

16
17         Plaintiffs Molly Orr and Brandon Urish (together, the “Plaintiffs”) and Defendants

18 Nationwide Mutual Insurance Company and K&K Insurance Group, Inc. (together, the
19 “Defendants”) (collectively, the “Parties”) stipulate that the claims asserted against the

20 Defendants by the Plaintiffs, including all contractual and extra-contractual claims, should be

21 dismissed with prejudice and without an award of costs or fees to any of the Parties.

22         IT IS SO ORDERED this 28th day of August 2020.

23

24                                                     A
                                                       Thomas S. Zilly
25
                                                       United States District Judge
26

     STIPULATED MOTION AND ORDER                                      PAGE 1    Bullivant|Houser|Bailey PC
     TO DISMISS WITH PREJUDICE                                                  925 Fourth Avenue, Suite 3800
                                                                                Seattle, Washington 98104
     NO.: 2:20-CV-00330-T                                                       Telephone: 206.292.8930
            Case 2:20-cv-00330-TSZ Document 17 Filed 08/28/20 Page 2 of 2



 1 Submitted by:

 2 BULLIVANT HOUSER BAILEY PC

 3

 4   Moore Law Group, PLLC                 Bullivant Houser Bailey PC

 5
     /s/ Joseph W. Moore                   /s/ Daniel R. Bentson
 6   Joseph W. Moore, WSBA #44061          Daniel R. Bentson, WSBA #36825
     1604 Hewitt Avenue, Suite 515         925 Fourth Avenue, Suite 3800
 7   Everett, Washington 98201             Seattle, WA 98104
     Phone: 425.998.8999                   Phone: 206.292.8930
 8   Email: joseph@moore.law               Email: dan.bentson@bullivant.com
     Attorney for Plaintiffs               Attorney for Defendants
 9

10

11

12

13
14

15

16
17

18
19

20

21

22
23

24

25

26

     STIPULATED MOTION AND ORDER                          PAGE 2   Bullivant|Houser|Bailey PC
     TO DISMISS WITH PREJUDICE                                     925 Fourth Avenue, Suite 3800
                                                                   Seattle, Washington 98104
     NO.: 2:20-CV-00330-T                                          Telephone: 206.292.8930
